Citation Nr: 1607236	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-08 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease (CAD).

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for left upper extremity numbness.

6.  Entitlement to service connection for right upper extremity numbness.

7.  Entitlement to service connection for transient ischemic attack.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1976 and from July 2004 to November 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran perfected appeals with respect to the issues listed on the title page.  The January 2009 statement of the case also included issues pertaining to service connection for erectile dysfunction and entitlement to a total disability rating based on individual unemployability.  However, the RO informed the Veteran by way of a March 2009 letter that the SOC erroneously addressed the issues as they were not addressed in the notice of disagreement.  He was further informed that further appellate action would not be taken in reference to these issues.   

In a statement of the case (SOC) dated February 21, 2015, the RO adjudicated a claim for an increased rating for a lumbar spine disorder.  In another SOC, also dated February 21, 2015, the RO addressed the propriety of rating reductions for right and left lower extremity radiculopathy.  No substantive appeal has been received from the Veteran with respect to either February 21, 2015 SOC.  Accordingly these matters are not  currently in appellate status before the Board.  


FINDING OF FACT

In a statement dated July 15, 2015, the Veteran specified that he wished to withdraw his appeal with respect to each of the issues listed on the cover sheet of this decision.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met for all issues currently on appeal.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In December 2013, the Veteran submitted a statement requesting withdrawal of his appeals regarding entitlement to service connection for hypertension, coronary artery disease, headaches, depression, left upper extremity numbness, right upper extremity numbness, and transient ischemic attack.  Accordingly, the Board does not have jurisdiction to review these appeals, and these appeals are dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeals are dismissed.



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


